OPINION — AG **** DRY CLEANERS BOARD — CONSULTANT **** THE STATE DRY CLEANERS' BOARD MAY HIRE A PERSON WITH A STRONG TECHNICAL AND PROFESSIONAL BACKGROUND IN THE DRY CLEANING INDUSTRY WHO WILL BE ABLE TO PROVIDE THOSE PERSONS ENGAGED IN THE CLEANING, DYEING AND/OR PRESSING BUSINESS IN THE STATE WITH THE LATEST INFORMATION TO ENABLE THEM TO FURNISH AT MINIMUM PRICES MODERN AND HEALTHFUL SERVICES WITH SAFE APPLIANCES TO PROTECT THE PUBLIC HEALTH AND SAFETY. SUCH PERSON MUST BE PAID FROM THE FUND DERIVED FROM THE COLLECTION OF FEES PURSUANT TO THE CLEANERS, DYERS AND PRESSERS ACT. CITE: 59 Ohio St. 1961 741-760 [59-741] — [59-760] PRUDENCE LITTLE